Citation Nr: 1002427	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-36 692	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for anxiety reaction with depressive features.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder pain.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left shoulder pain. 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neuropathy.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left knee disability.
9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right knee disability.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right ankle disability.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left ankle disability.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left elbow disability.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right elbow disability.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a dermatological disability, claimed as forehead scrapes.

15.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active service from July 1943 to June 1946, 
and from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As will be discussed below, the Veteran's claims are being 
dismissed on account of his death.  According to December 
2009 correspondence, the Veteran's representative indicates 
that the Veteran's surviving spouse wishes to be substituted 
as the appellant.  This matter is therefore referred to the 
RO for appropriate action.  


FINDING OF FACT

A death certificate of record shows that the Veteran died in 
December 2009.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.


		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


